Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the applicant’s cancelling of claims 2, 4-10 and 14 and amending of claims 1 and 11 in the remarks filed on 01/05/2021.
Claims 1, 3, 11-13 and 15 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (US20150057297) in view of Cabral (Retinal and choroidal angiogenesis: a review on new targets, Int J Retin Vitr (2017) 3:31) and Hyun (KR20170078504A) and maintained with slight modifications to take into account the amendments filed 01/05/2021.
The cited reference of Whitman et al. beneficially teach halofuginol and their use in cosmetics and pharmaceuticals (see e.g. abstract).  Whitman et al. teaches halofuginol derivatives such as halofuginone are useful in treating angiogenesis (see abstract) and (see the instant specification discloses that halofuginone is an active ingredient within Hydrangea macrophylla).
Whitman also teaches wherein the compounds taught in the invention are and can be administered (see ¶ 0042, 0093, 0230, 0254, and 0255) in a dosage which can be delivered 
Whitman does not specifically teach that the halofuginone is a hot water extract of the flowers, calyxes, and stems of the hydrangea macrophylla plant. Whitman also does not specifically teach the disease being treated is angiogenic retinal disease.
Cabral’s general disclosure is a scientific report of angiogenesis specifically in the retina and other portions of the eye and finding certain targets for future anti-angiogenic therapies (see abstract).
Cabral teaches where angiogenesis can be controlled through different Proangiogenic and anti-angiogenic factors and continues to teach where angiogenesis particularly in the retina and choroid should be carefully controlled as it may lead to significant visual impairment (see first paragraph of page 1). It is clear throughout the review of Cabral that retinal angiogenic disease is a disease of angiogenesis which is controlled by different proagiogenic and anti-angiogenic factors. 
Hyun’s general disclosure is to a composition comprising extracts of hydrangea for preventing and treating diseases of stress disorders (see abstract).
Hyun teaches wherein hydrangea is a deciduous rub of hydrangea macrophylla (see page 2, paragraph 11) and wherein it contains halofuginone known to inhibit the progress of various autoimmune diseases and is highly valued for use as a medicinal product (see page 2, paragraph 12) and where the extract is obtained from the leaves, roots, stems and can be obtained by extraction with water or various solvents (see page 3, paragraph 5) and more specifically hot water extracts (see example 1, page 5). 

There would have been a reasonable expectation of success in arriving at the instant invention and being able to successfully treat retinal angiogenic disease because the previous art teaches treating diseases of angiogenesis with halofuginone and retinal angiogenic disease is a disease of angiogenesis. 

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. The applicant argues that there is no discussion anywhere in Whitman in relation to the uses of Hydrangea macrophylla extract or fishes belonging to Spratelloides for treating the diseases recited in claims 1 and 11 and that Whitman fails to teach every feature of those .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655